Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 8/4/2022 is acknowledged.

                                                        Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Yamada (US2009/0192652) in view of Goto (US2018/0253111).
Yamada provides a substrate processing apparatus comprising a reaction chamber/container (201; see Fig. 1) to accommodate a substrate; an exhaust pipe (231) to exhaust atmosphere from the reaction chamber; a gas supplier/source (not shown, [0019]) to supply process gas to the substrate; a gas supply system including at least one gas supply pipe (232) in fluid communication with the gas supplier/source, a mass flow controller (MFC) in communication with the at least one gas supply pipe, a plurality of valves ([0025], see Fig. 2); and a controller (240) to determine if the flowrate of supply gas in the substrate processing apparatus is abnormal [0008, 0024, 0048, 0078].  Yamada is silent concerning the gas supply system including the plurality of valves on the gas supply pipe along with pressure detectors between the valves with the controller determining an abnormality (i.e., blockage or clogged) in the gas supply pipe based on at least one pressure measurement among the pressure detectors.  However, Goto recognizes in the art, a gas supply arrangement comprising MFC (1, see Fig. 4) in line with a gas supply pipe (2d) to a [reaction] processing chamber (not shown, [0003]), the gas supply pipe including valves (7, 3) and pressure detectors (P1, P2) between the valves, and control(s) (i.e., 2, 4, 5, 6) to determines an abnormality (i.e., blockage or clogging) based on at least one pressure measurement among the pressure detectors [0052-0057].  This abnormality is signaled to the downstream processing chamber equipment as an alarm or warning [0057].  The benefit of the Goto gas supply arrangement is that the abnormality can be detected and suitable diagnosis can be timely made in order to prevent gas from being discarded vainly [0013].  In light of the teachings of Goto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Goto gas supply arrangement in the Yamada substrate processing apparatus in place of the gas supply system in communication with the controller in order to detect abnormalities in the gas supply pipe, provide suitable alarm/warning, and prevent unwanted discarding of gas prior to the gas being delivered to the reaction chamber.  The resulting combined apparatus would yield predictable results.  
Regarding claim 2, the apparatus as defined by the combination above would be capable of controlling gas supply based on blockage via a controller.
Regarding claim 3, the apparatus as defined by the combination above would be capable effecting memory through the controller because Goto provides for memory [0035].  This memory would act to record pressure value(s) over time.  The controller including memory with recorded pressure values would provide a reference to ensure that proper pressure is maintained in the gas supply pipe during processing of the substrate such that when an abnormality results, the response would be the alarm being trigged and/or the processing of the substrate being stopped.
 Regarding claim 4, the apparatus as defined by the combination above would include a controller which would enable a user to receive an alarm.  This alarm being on a screen or monitor of the controller/CPU would be within the purview of one skilled in the art. 
Regarding claim 11, the apparatus as defined by the combination above would include a controller which would enable a user to be notified as to an abnormality in the gas supply pipe via alarm.  This alarm notification being on a screen or monitor of the controller/CPU would be within the purview of one skilled in the art. 
Regarding claim 17, the apparatus as defined by the combination above would include a controller which would enable a user to receive an alarm based on pressure detection at parts of the apparatus as evidenced by Goto [0029].  This alarm being on a screen or monitor of the controller/CPU would be within the purview of one skilled in the art. 

Claims 5-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Yamada (US2009/0192652) in view of Goto (US2018/0253111) as applied to claims 1, 4, and 11 above and further in view of Irizumi (JP11-236673 [see English translation]).
The teachings of Yamada and Goto have been mentioned above.  While Yamada provides for a heated reaction container/chamber (201, 206), neither Yamada nor Goto discuss gas pipe heaters for the gas supply pipe corresponding to pressure detectors.  However, Irizumi provides in the art, a heated reaction chamber (9, [0012]) having a gas supply pipe with heaters (denoted by dotted lines) corresponding to pressure detector(s) or pressure gauges (i.e., see pressure gauge (32 in Fig. 8), (13 in Fig. 9 [0026]) in communication with temperature controllers to provide a controllably tempered and pressurized gas to the reaction chamber so as to prevent clogging as evidenced by [0011-0013].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate gas heaters on the gas supply pipe corresponding to pressure detectors in communication with the controller capable of controlling the heating of the gas supply pipe in order to inhibit clogging or blockage of the gas supply pipe.  The resulting combined apparatus would yield predictable results.  
Regarding claim 6, the apparatus as defined by the combination above in the control of the temperature of the gas supply heaters to inhibit clogging of the gas supply pipe in accordance with the gas being used for a given processing of the substrate would require only routine skill in the art.
Regarding claim 7, the apparatus as defined by the combination above provides a controller controlling parameters of temperature of the heaters along with controlling pressure of the gas supply pipe to inhibit clogging thereof.  It would have been within the purview of one skilled in the art to control the temperature of the heaters to maintain consistency with respect to processing of the substrate in the reaction chamber to inhibit clogging thereof.
Regarding claim 8, the apparatus as defined by the combination above provides a controller controlling parameters of temperature of the heaters along with controlling pressure of the gas supply pipe to inhibit clogging thereof.  It would have been within the purview of one skilled in the art to control the temperature of the heaters to maintain consistency with respect to the temperature and/or pressure of the gas ultimately supplied downstream to the reaction chamber.
Regarding claim 9, the apparatus as defined by the combination above provides controlled exhaustion of the heated gas supply pipe to remove diluted or unwanted gas product as evidenced by Irizumi (i.e., see Fig. 10  with exhaustion of the heated gas supply pipe via exhaust tank (12)).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an exhauster in the upstream end of the gas supply pipe of the apparatus as defined by the combination above in order to remove diluted or unwanted gas product from the gas supply line.
Regarding claim 10, the apparatus as defined by the combination above provides controlled exhaustion of the heated gas supply pipe to remove diluted or unwanted gas product as evidenced by Irizumi (i.e., see Fig. 10  with exhaustion of the heated gas supply pipe via exhaust tank (12)).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an exhauster in the upstream end of the gas supply pipe of the apparatus as defined by the combination above in order to remove diluted or unwanted gas product from the gas supply line.  The further configuration of the controller to prime the gas supply pipe by supplying inert gas with exhaustion repeatedly completed before an actual processing run completing supply of the inert gas to the chamber would be within the purview of one skilled in the art.
Regarding claim 11, the apparatus as defined by the combination above would include a controller which would enable a user to receive an alarm.  This alarm being on a screen or monitor of the controller/CPU to denote an abnormality or blockage to the degree that the gas supply pipe would need replacement would be within the purview of one skilled in the art. 
Regarding claim 12, the teachings of Yamada and Goto would reflect a single gas supply system.  Irizumi provides for a single heated gas supply pipe with exhaustion (i.e., see Fig. 10) or even plural supplies of gases via heated gas supply pipes with exhaustion (i.e., see Fig. 7).  The provision of a controllable plural gas supply pipes with respective exhauster to provide desired priming of the gas supply pipes before an actual processing run completing actual supplies of the  gases to the chamber would be within the purview of one skilled in the art.
Regarding claim 13, the teachings of Yamada and Goto would reflect a single gas supply system.  Irizumi provides for a single heated gas supply pipe with inert gas supply (i.e., see Fig. 10) or even plural supplies of gases via heated gas supply pipes with inert gases (i.e., see Fig. 7).  The provision of a controllable plural inert gas supply pipes to provide desired inert gases to the reaction chamber would be within the purview of one skilled in the art.
Regarding claim 14, the apparatus as defined by the combination above would provide at least for plural supplies of inert gases via heated gas supply pipes with exhaustion (i.e., see Fig. 7 of Irizumi).  The provision of a controllable plural gas supply pipes with respective exhauster to provide desired priming and evacuating of a respective gas supply pipe of the plural gas supply pipes to purge or clean an abnormality or blockage would be within the purview of one skilled in the art.
Regarding claim 15, the apparatus as defined by the combination above provides a controller controlling parameters of temperature of the heaters with respect to plural gas pipe heaters of a plural gas supply arrangement.  It would have been within the purview of one skilled in the art to control the temperature of the heaters (increased or decreased) in accordance with the gases utilized in so long as an abnormality or blockage is prevented in the gas supply pipes.
Regarding claim 16, the apparatus as defined by the combination above provides a controller controlling parameters of temperature of the heaters with respect to plural gas pipe heaters of a plural gas supply arrangement.  It would have been within the purview of one skilled in the art to control the temperature of the heaters (increased or decreased) used in combination with evacuation of the gas supply pipes in accordance with the gases utilized in so long as an abnormality or blockage is prevented in the gas supply pipes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patent sets forth the state of the art with respect to an apparatus for processing a substrate incorporating detection of abnormalities:  Sakamoto (US 20080208385).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
11/17/2022